Fourth Court of Appeals
                                      San Antonio, Texas
                                             April 16, 2021

                                         No. 04-21-00142-CR

                                   IN RE GABRIEL R. GARCIA,

                     From the 406th Judicial District Court, Webb County, Texas
                                Trial Court No. 2007CRS000739D4
                            Honorable Oscar J. Hale, Jr., Judge Presiding

                                            ORDER

Sitting:          Patricia O. Alvarez, Justice
                  Irene Rios, Justice
                  Lori I. Valenzuela, Justice

        Relator has filed a petition seeking a writ of mandamus. This court believes a serious
question concerning the mandamus relief sought requires further consideration. See TEX. R. APP.
P. 52.8(b). However, the petition fails to comply with various provisions of the Texas Rules of
Appellate Procedures.

           We therefore ORDER relator to file an amended petition that contains all contents
required by Texas Rule of Appellate Procedure 52.3, and to serve the amended filing on both the
respondent trial judge and the State. Relator’s amended petition is due no later than 15 days after
the date of this order.

       The respondent and the real party in interest may file a response to the petition in this
court no later than 15 days after relator’s amended petition is filed. Any such response must
conform to Texas Rule of Appellate Procedure 52.4.

           It is so ORDERED on this 16th day of April, 2021.

                                                                    PER CURIAM

           ATTESTED TO: ______________________________
                        MICHAEL A. CRUZ, Clerk of Court